DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed April 22, 2022. Claims 1-2, 4-11, 13 & 15 are pending. Claims 1-2, 4-11 & 13 have been amended. Claims 3, 12 & 14 have been canceled. New claim 15 has been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, 13 & 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s), at least in part the following step(s): “determining, by a processor of the computer, a condition change of the patient by a determination method for determining a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind), and/or by a mathematical process but for the recitation of generic computer components such as a “non-transitory computer readable medium.” In other words, absent the recitation of “a processor of the computer,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) and/or by a mathematical process. For example, absent the limitation(s) of a “non-transitory computer readable medium” in the step(s), the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determining a condition change….” In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): "[a] non-transitory computer readable medium including a program that causes a computer to realize the functions of:  5acquiring at least one of apnea and hypopnea rates of a patient; acquiring vital signs information of the patient other than the apnea and hypopnea rates.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic display performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s). The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 2, 4-7, and 10, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
In regards to claim(s) 8-9, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim(s) 11 recite(s), at least in part the following step(s): “determining, by a controller of the condition change determination apparatus, a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the respiration rate.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind), and/or by a mathematical process. In other words, absent the recitation of “a controller of the condition change determination apparatus,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determining a condition change...” In view of the foregoing, claim(s) 11 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application and does not recite additional elements that integrate the judicial exception. Particularly, the claim(s) recite(s) the following additional element(s): “[a] condition change determination method comprising: acquiring at least one of apnea and hypopnea rates of a patient; acquiring vital signs information of the patient other than the apnea and hypopnea rates.” Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s). The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 11 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 13 recite(s), at least in part the following step(s): “determine a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the respiration rate of the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind), and/or by a mathematical process but for the recitation of generic computer components. In other words, absent the recitation of “a processor…configured to,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, absent the limitation(s) “a processor…configured to,” in the step(s), the “determin[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determine a condition change...” In view of the foregoing, claim(s) 13 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application and does not recite additional elements that integrate the judicial exception. Particularly, the claim(s) recite(s) the following additional element(s): “[a] condition change determination apparatus.” Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s). The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 13 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 15, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9-11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (US 2016/0192890) (“Averina” hereinafter).
In regards to claim 1, Averina discloses a non-transitory computer readable medium including a program (see at least par 0112) that, when executed by a computer, causes the computer to perform a method including: 
acquiring, via a communication interface 210 (see at least fig. 2 and par 0052-0053 & 0055) of a condition change determination apparatus 110 (see at least par 0042 & 0048-0049), at least one from among an apnea rate (i.e., frequency of apnea) and a hypopnea rate (i.e., frequency of hypopnea) of a patient, and vital signs information (i.e., respiration rate) of the patient other than the at least one from among the apnea rate and the hypopnea rate (see at least par 0053, 0055, 0073 & 0105); and 
determining, by a processor 220 of the computer (see at least par 0051 & 0057), a condition change (i.e., as indicated by the change in the apnea index, hypopnea index, apnea-hypopnea index) of the patient by a determination method for determining a condition change of the patient 

    PNG
    media_image1.png
    454
    458
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    484
    356
    media_image2.png
    Greyscale

based on the at least one from among the apnea rate and the hypopnea rate, and the vital signs information other than the at least one from among the apnea rate and the hypopnea rate (see at least par 0053, 0055, 0073 & 0105), 
wherein the vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate includes a respiration rate of the patient (see at least par 0053, 0055, 0073 & 0105).
Averina discloses a non-transitory computer readable medium that fails to explicitly teach acquiring, via a communication interface of a condition change determination apparatus, at least one from among an apnea rate and a hypopnea rate of a patient and vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate, from a bedside monitor of the patient.
However, since Averina discloses a non-transitory computer readable medium including a program (see at least par 0112) that, when executed by a computer, causes the computer to perform a method including: acquiring, via a communication interface 210 of a condition change determination apparatus 110, at least one from among an apnea rate and a hypopnea rate of a patient and vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate (see at least par 0053, 0055, 0073 & 0105) that may be substituted by or coupled to a bedside monitor of the patient (see at least par 0042), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium including the program of Averina that, when executed by a computer, causes the computer to perform a method including: acquiring, via a communication interface of a condition change determination apparatus, at least one from among an apnea rate and a hypopnea rate of a patient and vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate, from the a bedside monitor of the patient, as claimed in order to acquire the vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate from the bedside monitor since Averina teaches that the bedside monitor may be a suitable substitute or alternative to the condition change determination apparatus (IMD 110) for acquiring the vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate. 
In regards to claim 2, Averina discloses the non-transitory computer readable medium according to claim 1, wherein at least a score (i.e., apnea index, hypopnea index, apnea-hypopnea index) indicating a condition of the patient is calculated based on the at least one from among the apnea rate and the hypopnea rate, and 2RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114wherein the condition change of the patient is determined based on the calculated score (see at least par 0053, 0055, 0073 & 0105).  
In regards to claim 9, Averina discloses the non-transitory computer readable medium according to claim 1, wherein the method further includes4RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 displaying a determination result (i.e., apnea index, hypopnea index, apnea-hypopnea index) relating to the determined condition change of the patient, in a display mode that is normalized under predetermined normalization conditions (i.e., apnea index, hypopnea index and apnea-hypopnea index are inherently normalized under predetermined normalization conditions by virtue of each being an index) (see at least par 0064 & 0096).  
In regards to claim 10, Averina. (currently amended) The non-transitory computer readable medium according to claim 9, wherein the condition change of the patient is determined by a plurality of determination methods (i.e., apnea index, hypopnea index, apnea-hypopnea index) including the determination method (i.e., either one of apnea index, hypopnea index, and apnea-hypopnea index), and wherein determination results that are determined by the plurality of determination methods (i.e., apnea index, hypopnea index, apnea-hypopnea index) are normalized under predetermined normalization conditions (see at least par 0064 & 0096).  
In regards to claim 11, Averina discloses a condition change determination method comprising: 
acquiring, via a communication interface 210 (see at least fig. 2 and par 0052-0053 & 0055) of a condition change determination apparatus 110 (see at least fig. 1 and par 0042 & 0048-0049), at least one from among an apnea rate (i.e., frequency of apnea) and a hypopnea rate (i.e., frequency of hypopnea) of a patient and a respiration rate of the patient (see at least par 0053, 0055, 0073 & 0105); and 
determining, by a controller 220 (see at least par 0057) of the condition change determination apparatus 110, a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the respiration rate (see at least par 0053, 0055, 0073 & 0105).  
However, since Averina discloses a condition change determination method including: acquiring, via a communication interface of a condition change determination apparatus 110 (see at least par 0042 & 0048-0049), at least one from among an apnea rate (i.e., frequency of apnea) and a hypopnea rate (i.e., frequency of hypopnea) of a patient and a respiration rate of the patient (see at least par 0053, 0055, 0073 & 0105) that may be substituted by or coupled to a bedside monitor of the patient (see at least par 0042), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Averina comprising acquiring, via a communication interface of a condition change determination apparatus, at least one from among an apnea rate and a hypopnea rate of a patient and a respiration rate of the patient, from the a bedside monitor of the patient, as claimed in order to acquire the vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate from the bedside monitor since Averina teaches that the bedside monitor may be a suitable substitute or alternative to the condition change determination apparatus (IMD 110) for acquiring the vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate.
In regards to claim 13, Averina discloses a condition change determination apparatus 110 (see at least figs. 1-2 & par 0050 & 0052) comprising:5RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739 
Appln. No.: 16/704,114a communication circuit 210 (see at least fig. 2 and par 0052-0053 & 0055) configured to communicate with a bedside monitor of a patient (see at least par 0042 & 0048-0049); and

    PNG
    media_image1.png
    454
    458
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    484
    356
    media_image2.png
    Greyscale

a processor 220 (see at least par 0051 & 0057) coupled to the communication circuit 210 (see at least fig. 2) and configured to: 
acquire, through the communication circuit 210, at least one from among an apnea rate and a hypopnea rate of the patient, and a respiration rate of the patient, from the bedside monitor of the patient, and determine a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the respiration rate of the patient (see at least par 0053, 0055, 0073 & 0105).  

Claims 4-7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averina (US 2016/0192890) in view of Christopherson et al. (US 2011/0264164) (“Christopherson” hereinafter).
In regards to claim 4, Averina discloses the non-transitory computer readable medium according to claim 1, that fails to explicitly teach a non-transitory computer readable medium wherein the acquiring further includes acquiring measurements of the respiration rate of the patient and the at least one from among the apnea rate and the hypopnea rate at a first time interval, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate per a second time interval that is longer than the first time interval. However, Christopherson teaches that it is known to provide a non-transitory computer readable medium (see at least par 0040) wherein the acquiring further includes acquiring measurements of the respiration rate (see at least par 0071) of the patient and the at least one from among the apnea rate and the hypopnea rate (i.e., AHI) (see at least par 0138 & 0140-0141) at a first time interval 332, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval 338, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate non-transitory computer readable medium wherein the acquiring further includes acquiring measurements of the respiration rate of the patient and the at least one from among the apnea rate and the hypopnea rate at a first time interval, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate per a second time interval (i.e., with samples 339) that is longer than the first time interval per a second time interval (i.e., with samples 339) 339 that is longer than the first time interval 338 (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Averina wherein the acquiring further includes acquiring measurements of the respiration rate of the patient and the at least one from among the apnea rate and the hypopnea rate at a first time interval, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate per a second time interval that is longer than the first time interval as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Averina) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Averina discloses the non-transitory computer readable medium according to claim 4, that fails to explicitly teach a non-transitory computer readable medium wherein the first time interval is set based on at least one from among the respiration rate and the at least one from among the apnea rate and the hypopnea rate. However, Christopherson teaches that it is known to provide a non-transitory computer readable medium wherein the first time interval 332 is set based on the respiration rate (i.e., indicative of the general activity level of the patient) (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Averina wherein the first time interval is set based on the respiration rate as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Averina) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Averina discloses the non-transitory computer readable medium according to claim 5, that fails to explicitly teach a non-transitory computer readable medium wherein the method further includes:3RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 determining that abnormal vital signs information indicating an abnormality of the patient is acquired based on at least one from among the respiration rate and the at least one from among the apnea rate and the hypopnea rate, and based on the determining that the abnormal vital signs information is acquired, setting the first time interval to be shorter than a time interval that is set before acquisition of the abnormal vital signs information. However, Christopherson teaches that it is known to provide a non-transitory computer readable medium wherein the method further includes:3RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 determining that abnormal vital signs information indicating an abnormality (i.e., condition change) of the patient is acquired based on the respiration rate, and based on the determining that the abnormal vital signs information is acquired, setting the first time interval (i.e., with samples 338) to be shorter than a time interval 344 that is set before acquisition of the abnormal vital signs information (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Averina wherein the method further includes:3RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 determining that abnormal vital signs information indicating an abnormality of the patient is acquired based on the respiration rate, and based on the determining that the abnormal vital signs information is acquired, setting the first time interval to be shorter than a time interval that is set before acquisition of the abnormal vital signs information as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Averina) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Averina discloses the non-transitory computer readable medium according to claim 5, that fails to explicitly teach a non-transitory computer readable medium wherein the method further includes: determining that abnormal vital signs information indicating an abnormality of the patient is not acquired within a predetermined time period based on at least one from among the respiration rate and the at least one from among the apnea rate and the hypopnea rate, and based on the determining that the abnormal vital signs information is not acquired within the predetermined time period, lengthening the first time interval to a value no more than the second time interval.  However, Christopherson teaches that it is known to provide a non-transitory computer readable medium wherein the method further includes: determining that abnormal vital signs information indicating an abnormality (i.e., condition change) of the patient is not acquired within a predetermined time period 332 based on the respiration rate, and based on the determining that the abnormal vital signs information is not acquired within the predetermined time period 332, lengthening the first time interval (i.e., with samples 338) to a value no more than the second time interval (i.e., with samples 339) (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Averina wherein the method further includes: determining that abnormal vital signs information indicating an abnormality of the patient is not acquired within a predetermined time period based on the respiration rate, and based on the determining that the abnormal vital signs information is not acquired within the predetermined time period, lengthening the first time interval to a value no more than the second time interval as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Averina) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Averina discloses the non-transitory computer readable medium according to claim 4, wherein the determining further includes: determining the condition change of the patient based on the measurements of the respiration rate and the estimated value of the at least one from among the apnea rate and the hypopnea rate (see at least par 0053, 0055, 0073 & 0105).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Averina (‘890) in view of Pinto et al. (US 2012/0310059) (“Pinto” hereinafter).
Averina discloses the non-transitory computer readable medium according to claim 1, that fails to explicitly teach a medium wherein the respiration rate is acquired by a measurement by an impedance method using an electrocardiogram or a measurement of a carbon dioxide concentration (EtCO2).  
However, Pinto teaches that it is known to provide a medium wherein the respiration rate is acquired by a measurement of a carbon dioxide concentration (EtCO2) (see at least par 0019 & 0028).
Therefore, since Averina discloses a non-transitory computer readable medium coupled to a chemical sensor configured for sensing oxygen or carbon dioxide level in the blood or other tissues or organs in the body (see at least par 0072), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the medium of Averina wherein the respiration rate is acquired by a measurement of a carbon dioxide concentration (EtCO2)  as taught by Pinto since such a modification would amount to a simple substitution of one known element (i.e. as taught by Averina) for another (i.e. as taught by Pinto) to obtain predictable results such as measuring the respiration rate--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. Regarding the 101 rejections, Applicant's arguments fail to describe how the claims overcome the 101 rejections.
Applicant’s arguments with respect to claim(s) 1-2, 4-11, 13 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791